Citation Nr: 0704387	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  02-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
seizure disorder and peripheral neuropathy of the bilateral 
lower extremities, claimed as a result of VA brain surgery in 
December 1997.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1956 and from March 1956 to March 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
seizure disorder and peripheral neuropathy of the bilateral 
lower extremities as a result of VA brain surgery in December 
1997 ("1151 claim") and also denied the veteran's claim for 
an increased rating in excess of 20 percent for postoperative 
semilunar cartilage of the left knee with arthritis.  In 
November 2002, the veteran perfected a timely appeal only 
with respect to the 1151 claim and requested a Travel Board 
hearing.  However, in December 2002, the veteran clarified 
his hearing request and requested an RO hearing in lieu of a 
Travel Board hearing.  This hearing was held at the RO in 
April 2003.

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Because the veteran has not 
disagreed with the denial of his increased rating claim for 
postoperative semilunar cartilage of the left knee with 
arthritis, this issue is not in appellate status.  See also 
Grantham v. Brown, 1145 F.3d 1156 (Fed. Cir. 1997).

The Board remanded the veteran's 1151 claim in June 2004 to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.




FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The preponderance of the competent medical evidence is 
against the claim that the veteran's seizure disorder and 
peripheral neuropathy of the bilateral lower extremities were 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA following brain surgery in December 1997.


CONCLUSION OF LAW

The criteria of entitlement to compensation for a seizure 
disorder and peripheral neuropathy of the bilateral lower 
extremities claimed as a result of VA brain surgery in 
December 1997, under the provisions of 38 U.S.C.A. § 1151, 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.358 (2003), and 3.358(a) as 
amended at 69 Fed. Reg. 46426- 46435 (August 3, 2004), 
codified at 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice was 
provided in January 2001, August 2003, and July 2004), which 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate the claim; the 
information and evidence that VA will seek to provide; the 
information and evidence he is expected to provide; and 
telling him claimant to provide any evidence in his 
possession that pertains to the claim.  With respect to the 
Dingess requirements, the veteran was informed of the rating 
and effective date of compensation should his 1151 claim be 
granted at the time of the issuance of the last Supplemental 
Statement of the Case (SSOC) in May 2006.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's 1151 claim was readjudicated in supplemental 
statements of the case (SSOC's) issued in April 2003 and May 
2006.  To the extent that all notice provisions other than 
the Dingess requirements were not provided prior to the RO 
decision that is the subject of this appeal, such failure is 
harmless because the notice provisions were satisfied prior 
to the RO's readjudication of the claim in the May 2006 SSOC.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The Dingess 
requirements were met at the time of the May 2006 
readjudication.  Since the preponderance of the evidence is 
against the veteran's claim for compensation under 
38 U.S.C.A. § 1151, any questions as to the timing of the 
notice on the appropriate disability rating or effective date 
to be assigned is moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes VA medical 
records and VA examination reports.  The RO also obtained an 
examination and opinion from a VA neurologist in February 
2006 that addressed the question at hand: whether the 
veteran's seizure disorder and peripheral neuropathy of the 
bilateral lower extremities were the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA following brain 
surgery in December 1997.  The opinion is based upon a 
thorough review of the relevant medical evidence in the 
claims file and is supported by a rationale.  There is no 
competent contrary opinion of record.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).


Analysis

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service-connected.  Amendments to 38 U.S.C.A. 
§ 1151 made by Public Law 104-204 require a showing not only 
that the VA treatment in question resulted in additional 
disability but also that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
training and rehabilitation, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  See VAOPGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Since the veteran filed his 1151 claim in June 
2000, the amended version of 38 U.S.C.A. § 1151 applies to 
his appeal.  Thus, the veteran must show that the proximate 
cause of his seizure disorder and peripheral neuropathy of 
the bilateral lower extremities was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the treatment in 
question.

The current version of 38 U.S.C.A. § 1151 provides that 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if the 
additional disability were service connected.  A disability 
is considered a qualifying additional disability if it is not 
the result of the veteran's own willful misconduct and the 
disability was caused by VA hospital care, medical or 
surgical treatment, or examination, and the proximate cause 
of the disability was: 1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or 2) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In determining that additional disability 
exists, the following considerations will govern:  (1) The 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately. (i) As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained. (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve; (2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination; (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences'" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered; (4) When the proximate cause of the injury 
suffered was the veteran's willful misconduct or failure to 
follow instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. §§ 3.358(a), (c)(4).

Effective September 2, 2004, VA amended its adjudication 
regulations concerning awards of compensation or dependency 
and indemnity compensation for additional disability or death 
caused by VA hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program.  Under this 
amendment, benefits are payable for additional disability or 
death caused by VA hospital care, medical or surgical 
treatment, or examination only if VA fault or "an event not 
reasonably foreseeable'" proximately caused the disability 
or death.  Benefits also are payable for additional 
disability or death proximately caused by VA's provision of 
training and rehabilitation services or CWT program.  This 
regulatory change reflects amendments to 38 U.S.C.A. § 1151.  
The amended regulations have no retroactive effect and, in 
any event, merely implement existing law.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 
69 Fed. Reg. 25179 (2004).  The amended regulations, 
therefore, have no impact on the decision reached in this 
appeal.

The veteran contends that VA brain surgery in December 1997 
caused both his seizure disorder and peripheral neuropathy of 
the bilateral lower extremities.   Based on a thorough review 
of the record, the Board finds that the preponderance of the 
evidence is against the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 for a seizure disorder and 
peripheral neuropathy of the bilateral lower extremities.

The post-service VA treatment records show that the veteran 
was hospitalized at a VA Medical Center from December 11 
through December 17, 1997, for an elective surgical resection 
of a right occipital angioma.  On admission, the veteran's 
history included a concussion and headaches going back 10 
years.  Physical examination showed an atraumatic, 
normocephalic head, no clubbing, cyanosis, or edema in the 
extremities, intact cranial and sensory nerves and cerebellar 
stem.  Manual muscle testing was 5/5 in the bilateral lower 
extremities.  Deep tendon reflexes were +2 bilaterally.  
Surgical resection of a right occipital angioma was performed 
without complications.  Following surgery, the veteran 
complained of significant headaches.  A repeat computerized 
tomography (CT) scan of the head was performed the morning 
after surgery and showed a moderate amount of air in the 
bilateral frontal area but no evidence of any bleeding, 
shift, or other causes for concern.  The veteran experienced 
one episode of tonic-clonic seizures that lasted for several 
seconds.  There was no further evidence of any seizures 
during the veteran's hospitalization.  He remained alert and 
oriented in all spheres and moved all of his extremities 
without difficulty.  He was up and ambulating after surgery.  
The discharge diagnoses included status-post craniotomy and 
resection of cavernous sinus malformation.

A review of the operative report from the veteran's surgery 
on December 11, 1997, shows that the preoperative diagnosis 
was a right parietal cavernous angioma.  The veteran was 
status-post trauma to his head resulting in a small subdural 
hematoma.  A right parietal cavernous angioma was 
incidentally found on the CT scan.  The veteran denied any 
history of seizures.  He complained of occipital headaches 
that had lasted for approximately 30-40 years.  A parietal 
craniotomy and an excision of a cavernous angioma were 
performed.  The postoperative diagnosis was a right parietal 
cavernous angioma.

A CT scan of the veteran's head on December 12, 1997, showed 
that he was status-post resection of a clinically described 
cavernous malformation in the anterior frontoparietal region 
adjacent to the posterior horn of the right lateral 
ventricle.  Air was seen within the associated brain 
parenchyma, as well as extra-axial air seen layering 
superiorly within the cranial vault.  A small residual right 
subdural hematoma was again noted, which was not 
significantly changed.  There was a small amount of residual 
hyperdensity at the operative site, which might have been a 
residual hemorrhage versus calcification.  The impressions 
were a post-operative change with possible minimal hemorrhage 
at the tumor resection site and a persistent small right 
subdural hematoma without significant mass effect.  

A CT scan of the veteran's head on December 15, 1997, showed 
a decreased interval in extra-axial and parenchymal air, with 
remaining hypo and hyperdensity at the resection site that 
might have represented a small amount of hemorrhage at the 
resection site.  No mass effect or midline shift was 
detected.  A small right chronic subdural hematoma was again 
noted, which was not significantly changed.  The impression 
was that the veteran was in a postoperative state without 
significant interval change.

On follow-up CT scan of the veteran's head in April 1998, he 
was status-post parieto-occipital craniotomy for hemangioma 
removal.  The craniotomy bony flap was slightly depressed.  
There was a 2 centimeter hyperintense lesion on the right 
parieto-occipital lobe; it was noted that such might be 
related to a calcification or a residual tumor but it had not 
changed in size or appearance when compared to a CT scan of 
the veteran's head dated on December 15, 1997.  There was no 
evidence of a midline shift or surrounding edema. The 
impressions included no significant interval change in the 2 
centimeter hyperintense lesion in the right parieto-occipital 
lobe.

The veteran complained of frequent seizure episodes that 
occurred every 3 weeks on VA outpatient treatment in April 
2000, approximately 2 years and 4 months after the surgery at 
issue.  He denied drinking any alcohol since December 1998.  
His history included a hemangioma in the brain operated on in 
December 1997 following which the veteran stated that he 
began having seizures.  He also complained of pain, tingling, 
and intermittent numbness in his legs for the past 2 years.  
Objective examination showed no joint swelling or tenderness 
in the extremities, 2+ peripheral pulses, normal speech, no 
obvious cranial nerve pulses, normal motor coordination, and 
decreased sensation on the lateral aspect of the left leg 
from the knee down the leg.  The VA examiner stated that no 
wasting was seen in the left leg, although the power was 4/5 
and "a shade weaker than all other extremities."  The 
assessment included a seizure disorder, left leg weakness, 
and questionable peripheral neuropathy.

On VA outpatient treatment in September 2001, the veteran 
complained of migraine headaches with visual auras.  
Objective examination showed a full range of motion in the 
extremities with no edema and no focal neurological deficits.  
The assessment included neuropathy and osteoarthritis 
secondary, probably, to a history of alcoholism, and a 
seizure disorder.

In a December 2001 statement, the veteran contended that his 
December 1997 VA brain surgery had left him "totally 
disabled because of seizures."  He also contended that his 
medical records showed that his peripheral neuropathy of the 
bilateral lower extremities was due to his VA brain surgery.  

On VA outpatient treatment in March 2002, the veteran stated 
that he had had a seizure 6 days earlier and had "ruptured 
his belly button."  The veteran had multiple co-morbidities 
including a seizure disorder and a history of alcohol abuse.  
Objective examination showed a full range of motion in the 
extremities with no edema and he was alert and oriented.  The 
assessment included a seizure disorder with recent seizure 
activity.

The veteran was hospitalized at a VA Medical Center in 
September 2002 for a Dilantin and morphine overdose.  He 
complained of dizziness that had lasted for 2 weeks, an 
unsteady gait, and frequent falls that had occurred over 3 or 
4 days.  The veteran's history included the December 1997 
craniotomy for an angioma in the right occipital area and 
chronic leg pain secondary to neuropathy.  He denied any 
headaches.  Physical examination showed that he was drowsy 
but awake and conscious, no subcutaneous bleeding or 
clubbing, mild bilateral leg edema, present peripheral pulse, 
and no focal neurological deficit other than an inability to 
lift his left leg very high due to leg pain.  The assessment 
included a Dilantin overdose, a positive morphine overdose, 
and a history of a seizure disorder after a craniotomy for an 
intracranial hemangioma.

In testimony at his April 2003 RO hearing, the veteran 
contended that he had been assured by his VA doctors prior to 
his brain surgery in December 1997 that surgery would take 
care of his headaches and that any complications from this 
surgery would be taken care of by medication.  The veteran 
also contended in an August 2003 statement that he had hit 
his head while hospitalized for brain surgery and that this 
fall on his head had prompted his brain surgery in December 
1997.  

Pursuant to a June 2004 request by the Board, a VA examiner's 
opinion was obtained on the central question in this appeal, 
whether the veteran's seizure disorder and peripheral 
neuropathy of the bilateral lower extremities were the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
during or following brain surgery in December 1997.  
Following a review of the claims file, including the relevant 
VA medical records, a review of medical literature, and 
physical examination of the veteran, a VA neurologist opined 
in February 2006 that the veteran's seizures and peripheral 
neuropathy of the bilateral lower extremities were not caused 
by or a result of VA carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault.  The 
physician was not certain whether the veteran really had 
seizures, but if he did, then the examiner concluded that 
they could be secondary to the veteran's history of alcohol 
abuse and angioma of the occipital lobe.  The neurologist 
also opined that the veteran's peripheral neuropathy was most 
likely not secondary to the surgical resection of the 
angioma.  (Emphasis added.)  She stated that the possible 
etiology for the veteran's peripheral neuropathy included 
alcohol abuse and myelopathy.  There is no competent evidence 
that suggests a seizure disorder or peripheral neuropathy is 
secondary to an alleged head injury from a fall while 
hospitalized for the December 1997 brain surgery.  

As a lay person, the veteran is not competent to render a 
medical opinion on etiology or causation of disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  
Consequently, the lay statements that his seizure disorder 
and peripheral neuropathy of the bilateral lower extremities 
were caused by VA brain surgery in December 1997 are entitled 
to no probative value.

In view of the foregoing, the Board finds that the 
preponderance of the competent medical evidence is against 
the claim that the veteran's seizure disorder and peripheral 
neuropathy of the bilateral lower extremities were the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
following brain surgery in December 1997.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
seizure disorder and peripheral neuropathy of the bilateral 
lower extremities, claimed as a result of VA brain surgery in 
December 1997, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


